EXHIBIT 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
FIRST AMENDMENT TO CREDIT AGREEMENT dated as of October 30, 2002, by and among
NU HORIZONS ELECTRONICS CORP., a Delaware corporation having its executive
offices at 70 Maxess Road, Melville, New York (the “Borrower”), each of the
lenders that is a signatory thereto identified under the caption “Lenders” on
the signature pages to the Credit Agreement (as defined below) (individually, a
“Lender”, and collectively, the “Lenders”), and MELLON BANK, N.A., a national
banking association, having offices at 701 Market Street, Philadelphia,
Pennsylvania 19103, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
 
RECITALS
 
The Borrower, the Lenders and the Administrative Agent entered into a Credit
Agreement dated as of October 18, 2000 (the “Credit Agreement”), pursuant to
which certain financial accommodations were made available to the Borrower.
 
The Borrower has requested that the Lenders and the Administrative Agent modify
certain of the terms set forth in the Credit Agreement and the Lenders and the
Administrative Agent are willing to comply with such request but only upon and
subject to the following terms and conditions.
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:
 
Section 1.    Definitions.    Except as otherwise defined in this First
Amendment, terms defined in the Credit Agreement are used herein as defined
therein.
 
Section 2.    Amendments.    Subject to the satisfaction of the conditions
precedent specified in Section 3 below, the Credit Agreement shall be amended as
follows:
 
1.    Section 1.1 of the Credit Agreement is hereby amended to (a) delete the
definitions of “Borrowing Base”, “Guarantors”, “Loan Documents” and “Margin” and
to substitute the following definitions therefor:
 
“Borrowing Base’’ shall mean 80% of the Eligible Accounts plus 45% of the
Eligible Inventory as reported on the most recent Borrowing Base Certificate
delivered pursuant to Section 5.1 (12) hereof, provided however, if same has not
been provided the Borrowing Base shall be deemed to be zero.”
 
“Guarantors’’ shall mean NIC Components Corp., Nu Horizons International Corp.,
NUV Inc. f/k/a Nu Visions Manufacturing, Inc., NIC Eurotech Limited, Nu Horizons
Eurotech Limited, NIC Components Asia Pte., Ltd., Titan Logistics Corp., NUHC
Inc., Nu Horizons Electronics Asia Pte., Ltd., Titan Supply Chain



-1-



--------------------------------------------------------------------------------

Services Asia Pte., Ltd. and each other Subsidiary of the Borrower or of a
Guarantor whether now existing or hereafter formed or acquired.”
 
“Loan Documents’’ shall mean, collectively, this Agreement, the Revolving Credit
Notes, Swing Loan Note, documents executed in connection with a Letter of Credit
or an Acceptance Draft, the Security Agreements, the Guarantee, and any other
documents executed by the Borrower or the Guarantors in connection herewith.”
 
“Margin’’ shall mean the number of basis points per annum as determined by
reference to the grid set forth below. For purposes of such calculation the
Leverage Ratio and Liabilities to Tangible Net Worth Ratio shall be as reflected
in the financial statements delivered pursuant to Section 5.1 hereof, provided,
however, if the Borrower fails to provide the relevant financial statements by
the beginning of the corresponding Margin periods set forth in Section 2.8
hereof, the Margin shall be deemed to be 265 basis points per annum until the
delivery of the relevant financial statements:
 
Liabilities to Tangible Net Worth Ratio
 
Leverage Ratio

--------------------------------------------------------------------------------

    
Less than .75

--------------------------------------------------------------------------------

    
Equal to or greater than .75 but less Less than 1.00

--------------------------------------------------------------------------------

    
Equal to or greater than 1.00 but
less than 1.25

--------------------------------------------------------------------------------

equal to or greater than 3.75
    
200
    
225
    
265
equal to or greater than 3.0 but less than 3.75
    
175
    
225
    
225
equal to or greater than 2.5 but less than 3.0
    
125
    
175
    
225
equal to or greater than 1.75 but less than 2.50
    
100
    
125
    
175
less than 1.75
    
75
    
100
    
125

 
(b)    delete the definitions of “Permitted Acquisition” and “Required Borrowing
Base Period”; and
 
(c)    add, in alphabetical order, new definitions of “Accounts”, “Account
Debtor”, “Borrowing Base Certificate”, “Domestic Subsidiary”, “Eligible
Accounts”, “Eligible Inventory”,



-2-



--------------------------------------------------------------------------------

 
“Foreign Subsidiary”, “Ineligible Accounts, “Minority Interest Purchases”,
“Prime Rate Margin” and “Security Agreement or Security Agreements”, to read as
follows:
 
“‘Accounts’ shall mean those accounts arising out of the sale or lease of goods
or the rendition of services by the Borrower and its Domestic Subsidiaries.”
 
“‘Account Debtor’ shall mean the person who is obligated on or under an
Account.”
 
“‘Borrowing Base Certificate’ shall mean a certificate of the Borrower in the
form of Exhibit C hereto setting forth the Borrower’s calculation of the
Borrowing Base.”
 
“‘Domestic Subsidiary’ shall mean any Subsidiary other than a Foreign
Subsidiary.”
 
“‘Eligible Accounts’ shall mean at the time of computation the aggregate amount
of the outstanding Accounts of the Borrower and its Domestic Subsidiaries in
which the Administrative Agent has a first priority perfected security interest
for the benefit of the Lenders (adjusted with respect to credits and returned
merchandise) less the amount of Ineligible Accounts.”
 
“‘Eligible Inventory’ shall mean all unencumbered inventory of raw material,
work in process and finished goods of the Borrower and its Domestic Subsidiaries
exclusive of End of Life Inventory, as herein defined, from time to time on
hand, valued at the lowest of (a) cost, (b) market value, or (c) the valuation
consistent with that employed in the preparation of the financial statements of
the Borrower referred to in Section 5.1 hereof. ‘End of Life Inventory’ shall
mean inventory that the vendor of which has discontinued or declared obsolete
and whose sale is final and without return privileges.”
 
“‘Foreign Subsidiary’ shall mean, as to any Person, any Subsidiary of such
Person which is organized under the laws of any jurisdiction outside of the
country of the jurisdiction of organization of such Person.”
 
“‘Ineligible Accounts’ shall mean the following described Accounts of the
Borrower and its Domestic Subsidiaries:
 
(i)    Any Account which has remained unpaid for more than ninety (90) days from
the invoice date.



-3-



--------------------------------------------------------------------------------

 
(ii)       Any Account with respect to which a representation or warranty
contained in a Security Agreement is not, or does not continue to be, true and
accurate, including, without limitation, any Account subject to a setoff.
 
 
(iii)      Any Account with respect to which the Borrower or any of its Domestic
Subsidiaries has extended the time for payment beyond ninety (90) days from the
invoice date.
 
(iv)      Any Account as to which any one or more of the following events
occurs: an Account Debtor shall die or be judicially declared incompetent; a
request or petition for liquidation, reorganization, arrangement, adjustment of
debts, adjudication as a bankrupt, or other relief under the bankruptcy,
insolvency, or similar laws of the United States, any state or territory
thereof, or any foreign jurisdiction, now or hereafter in effect, shall be filed
by or against an Account Debtor; an Account Debtor shall make any general
assignment for the benefit of creditors; a receiver or trustee, including,
without limitation, a “custodian,” as defined in the Federal Bankruptcy Code,
shall be appointed for an Account Debtor or for any of the assets of an Account
Debtor; any other type of insolvency proceeding with respect to an Account
Debtor (under the bankruptcy laws of the United States or otherwise) or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against, or winding up of affairs of, an Account Debtor shall be
instituted; all or any material part of the assets of an Account Debtor shall be
sold, assigned, or transferred; an Account Debtor shall fail to pay its debts as
they become due; or an Account Debtor shall cease doing business as a going
concern.
 
(v)       All Accounts owed by an Account Debtor owing Accounts classified as
ineligible under any criterion set forth in any of subsections (i) through (iv)
above which also appear on the accounts receivable concentration reports
delivered pursuant to Section 5.1 (12) hereof, if the outstanding Dollar amount
of such ineligible accounts is equal to or greater than 50% of the total Dollar
amount of Accounts due from such Account Debtor.
 
(vi)      All Accounts owed by an Account Debtor if Borrower, any Guarantor, or
any Person who, or entity which, directly or indirectly controls the Borrower or
is controlled by Borrower, either owns in a whole or material part, or directly
or indirectly controls, such Account Debtor.
 
(vii)    Any Account with respect to which the Account Debtor is not domiciled
in the United States of America unless such Account is fully secured by an
irrevocable letter of credit acceptable to the Administrative Agent and the
Required Lenders and assigned to the Administrative Agent for the benefit of
itself and the ratable benefit of the Lenders.



-4-



--------------------------------------------------------------------------------

 
(viii)     Any Account which is unenforceable against the Account Debtor for any
reason.
 
 
(ix)       Any Account which is an Instrument, Document, or Chattel Paper (as
defined in the Uniform Commercial Code of the State of New York) or which is
evidenced by a note, draft, trade acceptance, or other instrument for the
payment of money where such Instrument, Document, Chattel Paper, note draft,
trade acceptance, or other instrument has not been endorsed and delivered by the
Borrower to the Administrative Agent.”
 
“‘Minority Interest Purchases’ shall have the meaning set forth in Section 7.3
hereof.”
 
“‘Prime Rate Margin’ shall mean (a) zero, during any period that the Margin is
less than 265 basis points and (b) .25% at all other times.”
 
“‘Security Agreement’ or ‘Security Agreements’ shall mean a Security Agreement
executed by the Borrower and each of its Domestic Subsidiaries, in the form
prepared by counsel to the Administrative Agent.”
 
3.    Section 2.1 of the Credit Agreement is hereby deleted and the following is
substituted therefor:
 
“2.1 Revolving Credit Commitments.    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender,
severally and not jointly, agrees to make Revolving Credit Loans to the
Borrower, at any time and from time to time from the date hereof to the
Termination Date, or until the earlier termination of its Revolving Credit
Commitment in accordance with the terms hereof, in an aggregate principal amount
at any time outstanding not to exceed the amount of such Lender’s Revolving
Credit Commitment set forth opposite its name in Schedule I hereto, as such
Revolving Credit Commitment may be changed from time to time in accordance with
the provisions of this Agreement. Notwithstanding the foregoing, the sum of (i)
the aggregate principal amount of Loans outstanding at any time to the Borrower,
(ii) the Letter of Credit Exposure and (iii) the Acceptance Draft Exposure shall
not exceed the lesser of (y) the Total Revolving Credit Commitment or (z) the
Borrowing Base. The Revolving Credit Commitment of each Lender shall
automatically and permanently terminate on the Termination Date.
 
Within the foregoing limits, the Borrower may borrow, repay (or, subject to the
provisions of Section 2.10 hereof, prepay) and reborrow, during the



-5-



--------------------------------------------------------------------------------

 
Commitment Period, subject to the terms, provisions and limitations set forth
herein.”
 
4.      Section 2.4 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
 
“2.4    Interest.    Interest on each Revolving Credit Loan shall be at a per
annum rate to be elected by the Borrower, in accordance with Section 2.5 hereof,
and shall be one of the following:
 
(a)    a fluctuating rate equal to the Prime Rate plus the Prime Rate Margin,
which interest rate shall change when and as the Prime Rate changes; or
 
(b)    subject to availability, the LIBOR Rate for Interest Periods selected by
the Borrower plus the applicable Margin.
 
The Administrative Agent shall determine each interest rate applicable to the
Revolving Credit Loans and shall promptly advise the Borrower and the Lenders of
the interest rate so determined. Each Swing Loan shall be a Prime Rate Loan.
Interest on each Prime Rate Loan shall be payable monthly in arrears to the
Administrative Agent for the pro rata benefit of the Lenders, or with respect to
Swing Loans, to the Swing Lender on the first Business Day of each month,
commencing on the first such day to occur after the pertinent Loan is made and
upon payment in full thereof. Interest on each LIBOR Rate Loan shall be payable
to the Administrative Agent for the pro rata benefit of the Lenders in arrears
(i) in the case of LIBOR Rate Loans with Interest Periods of three months or
less, at the end of each applicable Interest Period and (ii) in the case of
LIBOR Rate Loans with Interest Periods of more than three months, at the end of
each calendar quarter and at the end of the applicable Interest Period. Whenever
the unpaid principal balance of any Loan shall become due and payable (whether
at the stated maturity thereof, by acceleration or otherwise) interest shall
thereafter be payable, on demand, to the Administrative Agent for the pro rata
benefit of the Lenders at the Involuntary Rate; provided, however, that no
interest payable hereunder shall be in excess of the rate permitted by
applicable law. Interest on each Loan shall be calculated on the basis of a year
of 360 days for the actual number of days elapsed.”
 
5.      Section 2.9 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
 
“2.9    Commitment Fee.    As additional compensation for the Revolving Credit
Commitments, the Borrower agrees to pay the Administrative Agent for



-6-



--------------------------------------------------------------------------------

the pro rata benefit of the Lenders a commitment fee for the Commitment Period
based on the average daily unused portion of the Total Revolving Credit
Commitment (without reference to the Borrowing Base) and the applicable Leverage
Ratio and Liabilities to Tangible Net Worth Ratio as reflected in the financial
statements delivered pursuant to Section 5.1 hereof in the percentage per annum
as determined by reference to the grid set forth below provided, however, if the
Borrower fails to provide the relevant financial statements by the dates set
forth in Section 5.1 hereof, the commitment fee shall be deemed to be .25% per
annum until the delivery of the relevant financial statements:
 
Liabilities to Tangible Net Worth Ratio
 
Leverage Ratio

--------------------------------------------------------------------------------

  
Less than .75

--------------------------------------------------------------------------------

    
Equal to or greater than .75 but less Less than 1.00

--------------------------------------------------------------------------------

    
Equal to or greater than 1.00 but less than 1.25

--------------------------------------------------------------------------------

equal to or greater than 3.75
  
.25
    
.25
    
.25
equal to or greater than 3.0 but less than 3.75
  
.20
    
.25
    
.25
equal to or greater than 2.5 but less than 3.0
  
.20
    
.20
    
.25
equal to or greater than 1.75 but less than 2.50
  
.15
    
.20
    
.20
less than 1.75
  
.10
    
.15
    
.20

 
Any fee payable under this Section 2.9 which is not paid when due shall bear
interest at the Involuntary Rate until paid, payable on demand. Such fee shall
be computed on the basis of a 360 day year for the actual days elapsed and shall
be payable monthly on the first day of each month during the Commitment Period
and on the Termination Date or any earlier date of termination in accordance
with the terms of this Agreement. The “unused portion of the Total Revolving
Credit Commitment” means, at any time, the Total Revolving Credit Commitment
less the sum of (a) the unpaid principal balance of all Revolving Credit Loans,
(b) Letter of Credit Exposure and (c) Acceptance Draft Exposure. Upon
termination or reduction of the Revolving Credit Commitments, the Borrower will
pay to the Administrative Agent, for the pro rata account of the Lenders,
accrued unused



-7-



--------------------------------------------------------------------------------

 
fees on the portion of the Revolving Credit Commitment terminated or reduced to
the date of termination or reduction.”
 
6.    Section 2.12 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
 
“2.12    Prepayment.    Subject to the indemnity agreement with respect to LIBOR
Rate Loans set forth in Section 2.10(b) hereof, the Borrower (a) may prepay any
Loan in whole or in part without premium or penalty and (b) shall prepay Loans
to the extent that the Aggregate Outstandings exceed the Borrowing Base no later
than five (5) Business Days after the occurrence of such excess. Each prepayment
shall be made together with interest accrued on the amount prepaid to the date
of prepayment. Prepayments of Loans may be reborrowed on a revolving basis as
aforesaid.”
 
7.    Section 2.16 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
“2.16    Use of Proceeds.    The Borrower has utilized the proceeds of the
initial Revolving Credit Loans to repay any amounts owing to the Administrative
Agent or the lenders named under the revolving credit agreement among the
Administrative Agent and certain lenders and the Borrower dated as of July 12,
2000 (the “Prior Agreement”). The proceeds of any subsequent Loans may be used
by the Borrower for working capital purposes, capital expenditures and to
repurchase stock of the Borrower in an aggregate amount not to exceed $1,000,000
valued at the market price at the time of purchase. Letters of Credit shall be
issued by the Issuing Lender hereunder for the account of the Borrower and shall
be issued for the purpose of providing a payment mechanism in connection with
the purchase of any materials, goods or services by the Borrower or any
Guarantors in the ordinary course of their respective businesses. Acceptance
Drafts shall be utilized to finance the importation, exportation or domestic
shipment of goods. No portion of the proceeds of any Loan and no Letter of
Credit or Acceptance Draft shall be used by the Borrower in any manner which
might cause the borrowing of such Loan, or such Letter of Credit or Acceptance
Draft, or the application of such proceeds to violate Regulation U, Regulation T
or Regulation X of the Board.”
 
8.    Section 5.1 of the Credit Agreement is hereby amended by adding a new
subsection to be designated subsection “(12)” to read as follows:
 
“(12)    Within twenty (20) days after the close of each month, an accounts
receivable aging report and an accounts receivable concentration report



-8-



--------------------------------------------------------------------------------

of the ten (10) largest Account Debtors of each of the Borrower and its Domestic
Subsidiaries accompanied by a Borrowing Base Certificate.”
 
9.     Section 5.2 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
 
 “5.2    Corporate Existence; Continuance of Business.    Preserve and maintain
its corporate existence and its rights, privileges and franchises, continue to
engage in substantially the same line of business in which it was engaged on the
date hereof and its right to conduct business in all states in which the nature
of its business requires qualification to do business; provided, however, that
nothing herein shall prevent the dissolution or termination of the existence,
rights, privileges or franchises of a Subsidiary of the Borrower if the Board of
Directors of the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole. In the event of dispute between the Borrower or
any of its Subsidiaries and the Administrative Agent as to when qualification is
necessary, the decision of the Administrative Agent in its reasonable judgment
shall control.”
 
10.   A new Section to be designated Section 5.12 is hereby added to the Credit
Agreement to read as follows:
 
 “5.12    New Subsidiaries:    Cause any Subsidiary formed after the date of
this Agreement to become a Guarantor of all debts and obligations of the
Borrower under this Agreement and cause such Subsidiary to execute a Guarantee
and, with respect to Domestic Subsidiaries, a Security Agreement together with
related security agreement questionnaires and UCC-1 financing statements.”
 
11.   Section 6 of the Credit Agreement is hereby deleted and the following is
substituted therefor:
 
“SECTION 6.    FINANCIAL COVENANTS
 
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, a Note, any Letter of Credit or any Acceptance Draft remains
outstanding and unpaid, or any other amount is owing to the Administrative Agent
or a Lender hereunder, the Borrower and its Subsidiaries, on a consolidated
basis, will comply with the following financial covenants:
 
6.1    Quick Ratio.    Maintain at all times a Quick Ratio of at least (a) .85:1
through 5/30/03 and (b) 1.10:1 at all times thereafter.



-9-



--------------------------------------------------------------------------------

 
 
 As used herein, Quick Ratio shall mean a ratio of (1) the sum of (a) cash on
hand or on deposit in banks, (b) readily marketable securities issued by the
United States of America and (c) accounts receivable to (2) total current
liabilities, as determined in accordance with GAAP. For purposes of calculating
compliance with this covenant, the outstanding principal amount of the Loans
shall be included as a current liability.
 
 
 6.2    Tangible Net Worth.    Maintain Tangible Net Worth plus Subordinated
Debt at all times during the periods indicated of at least:
 
-         $125,000,000 from closing to 2/27/03
-         2/28/03 to 2/27/04 - $125,000,000 plus 75% of fiscal year 2003 net
income (“‘03 Base”)
-         2/28/04 and thereafter - ‘03 Base plus 75% of fiscal year 2004 net
income.
 
In addition, 75% of the net proceeds received by the Borrower or its
Subsidiaries from any equity offering will be added to the applicable base
Tangible Net Worth amount required as set forth above for the next succeeding
fiscal year and in each fiscal year thereafter. Net losses, if any, will not be
deducted from the applicable base.
 
 6.3    Liabilities to Tangible Net Worth.    Maintain at all times a
Liabilities to Tangible Net Worth Ratio not to exceed 1.25:1.0.
 
 Except as specifically otherwise provided, all financial covenants shall be
calculated in accordance with GAAP consistently applied.”
 
12.    Section 7.3 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
 
 “7.3    Loans and Investments.    Lend or advance money, credit or property to
or invest in (by capital contribution, loan, purchase or otherwise) any firm,
corporation, or other Person except (i) investments in United States Government
obligations, certificates of deposit of any banking institution with combined
capital and surplus of at least $200,000,000 and commercial paper of the highest
credit rating given by Moody’s Investors Service, Inc. or Standard and Poor’s
Ratings Services, (ii) the Borrower may make loans provided that the aggregate
thereof at any time outstanding and owing by any one Person shall not exceed
$200,000, (iii) investments in stocks, securities and assets of other
corporations, the result of which will constitute an investment by the Borrower
in a new



-10-



--------------------------------------------------------------------------------

Subsidiary or a merger in which the Borrower is the surviving corporation;
provided, that the Borrower shall cause any new Subsidiary which is so acquired
to guarantee payment to the Lenders of all of the Borrower’s obligations arising
hereunder and, if such new Subsidiary is a Domestic Subsidiary, to execute and
deliver a Security Agreement, (iv) the purchase of up to $1,000,000 of the stock
of the Borrower on behalf of the ESOP valued at the market price at the time of
such purchase, (v) investments in stocks, securities and assets of other
corporations not meeting the requirements of subsection (iii) above, so long as
such corporation is in the electronics or high tech business; provided, however,
that the aggregate of such investments shall not exceed $1,000,000 and (vi) the
purchase of not more than an aggregate of $4,000,000 of minority interests in
the Borrower’s Subsidiaries pursuant to and in accordance with the terms of the
shareholder agreements of such Subsidiaries (a “Minority Interest Purchase”).”
 
13.    Section 7.8 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
“7.8    Dividends.    Declare or pay any dividends on its capital stock (other
than dividends payable solely in shares of its own common stock), or purchase,
redeem, retire or otherwise acquire any of its capital stock at any time
outstanding, except that (i) the Borrower may, in any fiscal year, purchase
shares of its own common stock in an amount not to exceed 10% of the issued and
outstanding shares of such stock, excluding any shares purchased by an employee
stock ownership plan formed by the Borrower, (ii) any Subsidiary wholly-owned by
the Borrower may declare and pay dividends to, and purchase, redeem, retire and
otherwise acquire its capital stock from, the Borrower so long as such
Subsidiary remains a wholly-owned Subsidiary of the Borrower, (iii) the Borrower
may make Minority Interest Purchases within the limitations of Section 7.3(vi)
hereof and (iv) the Borrower may declare and pay cash dividends for each fiscal
year solely out of 25% of consolidated net income based upon the most recent
financial statements delivered pursuant to Section 5.1(1) hereof for the
immediately preceding fiscal year.”
 
14.    Section 7.13 of the Credit Agreement is hereby deleted and the following
is substituted therefor:
 
“7.13    Transactions with Affiliates.    Except for existing employment
agreements and any stock options or warrants and Minority Interest Purchases
within the limitations of Section 7.3(vi) hereof or except in the ordinary
course of and pursuant to the reasonable requirements of the Borrower’s or any
of its Subsidiaries’ business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arms’ length transaction with a Person not an Affiliate, enter into any
transaction, including,



-11-



--------------------------------------------------------------------------------

without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate. “Affiliate” shall mean a Person (1) which
directly or indirectly controls, or is controlled by, or is under common control
with the Borrower or any of its Subsidiaries, (2) which directly or indirectly
beneficially owns or holds five (5%) percent or more of any class of voting
stock of the Borrower or any of its Subsidiaries, or (3) five (5%) percent or
more of the voting stock of which is directly or indirectly beneficially owned
or held by the Borrower or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.”
 
15.  Section 8(i) of the Credit Agreement is hereby deleted and the following is
substituted therefor:
 
“(i)    A Loan Document shall cease, for any reason, to be in full force and
effect or shall be declared null and void, a default shall occur thereunder or
any party thereto shall assert that it has no further obligation to a Lender or
the Administrative Agent thereunder (unless such party has been discharged from
such obligation under such Loan Document by such Lender or the Administrative
Agent in writing) or any Security Agreement shall for any reason, except to the
extent permitted by this Agreement or any other Loan Document, cease to create,
or the Administrative Agent (for any reason other than termination or release as
permitted by this Agreement) shall cease to have, for the benefit of itself and
the ratable benefit of the Lenders, a valid, enforceable and perfected first
priority security interest in the Collateral (as defined therein) or any portion
thereof.”
 
16.    Section 10.8(b)(vi) of the Credit Agreement is hereby deleted and the
following is substituted therefor:
 
“ (vi) release any Guarantor or any Collateral (as defined in any Security
Agreement) without the written consent of each Lender.”
 
17.    Schedule I of the Credit Agreement is hereby deleted and the following is
substituted therefor:
 
SCHEDULE I
 
Revolving Credit Commitments (Section 2.1)
 
 
Facility Amount : $80,000,000



-12-



--------------------------------------------------------------------------------

Bank

--------------------------------------------------------------------------------

 
Revolving Credit
Commitment

--------------------------------------------------------------------------------

  
Percentage of Total
Revolving Credit
Commitment

--------------------------------------------------------------------------------

Mellon Bank, N.A.
 
$20,000,000
  
25.0%
Citibank, N.A
 
$14,000,000
  
17.5%
HSBC Bank USA
 
$13,360,000
  
16.7%
Fleet National Bank
 
$12,000,000
  
15.0%
JP Morgan Chase Bank
 
$12,000,000
  
15.0%
The Bank of New York
 
$8,640,000
  
10.8%

 
Section 3.    Conditions Precedent.    The amendments to the Credit Agreement
set forth in Section 2 hereof shall become effective, as of the date hereof,
upon the execution and delivery of this First Amendment by the Borrower, the
Administrative Agent and each of the Lenders and the satisfaction of the
following conditions:
 
(A)    Fees.    The Administrative Agent shall have received evidence of payment
of an amendment fee in the amount of $60,000.00 for the pro rata benefit of the
Lenders, the Administrative Agent’s fee pursuant to a side letter between the
Administrative Agent and the Borrower and the Administrative Agent’s reasonable
attorneys’ fees and disbursements associated with the preparation of this First
Amendment and any documents executed in connection herewith.
 
(B)    Security Agreements.    The Administrative Agent shall have received the
Security Agreements duly executed by the Borrower and its Domestic Subsidiaries,
together with Form UCC-1 financing statements in favor of the Administrative
Agent for the benefit of the Lenders, Form UCC-3 termination statements or
amendments (if required), Uniform Commercial Code searches and security
agreement questionnaires.
 
(C)    Certificate of Insurance.    The Administrative Agent shall have received
a certificate of insurance naming the Administrative Agent, for the benefit of
itself and for the ratable benefit of the Lenders as loss payee.
 
(D)    Reaffirmation of Guarantee.    The Administrative Agent shall have
received a reaffirmation, acknowledgment and amendment of the Guarantee duly
executed by each of the Guarantors.



-13-



--------------------------------------------------------------------------------

(E)    Certified Copies and Other Documents.    The Administrative Agent shall
have received the following with respect to the Borrower and the Guarantors:
 
 (i)    certificates of good standing from the Secretary of State of New York if
incorporated under the laws of the State of New York or doing business in New
York and, if incorporated in a jurisdiction other than New York, from the
Secretary of State or other applicable Governmental Authority of such
jurisdiction of incorporation and from the Secretary of State or other
applicable Governmental Authority of each jurisdiction in which an office is
maintained;
 
 (ii)    certificates of an officer of the Borrower dated the date of this First
Amendment certifying (x) no changes in the certificate of incorporation or
by-laws from the date of the Credit Agreement or attaching copies of any
amendments, (y) true and correct copies of resolutions adopted by the board of
directors of the Borrower (1) authorizing the borrowings and the other
extensions of credit from the Lenders under the Credit Agreement as amended
hereby, the execution, delivery and performance by the Borrower of this First
Amendment and the Security Agreement and any related documents including the
grant of the security interest provided for therein, (2) approving forms in
substantially execution form of this First Amendment and the Security Agreement,
and (3) authorizing officers of the Borrower to execute and deliver this First
Amendment and the Security Agreement and any related documents, and (z) the
incumbency and specimen signatures of the officers of the Borrower executing any
documents delivered to the Administrative Agent or a Lender by the Borrower in
connection herewith; and
 
 (iii)    certificates of an officer of each Guarantor dated the date of this
First Amendment certifying, (w) no changes in the certificate of incorporation
or by-laws from the date of the Credit Agreement or attaching copies of any
amendments, (x) true and correct copies of resolutions adopted by the board of
directors of each Guarantor (1) authorizing the execution, delivery and
performance by such Guarantor of the Security Agreement and any related
documents including the grant of the security interest provided for therein, (2)
approving forms in substantially execution form of the Security Agreement, and
(3) authorizing officers of such Guarantor to execute and deliver the Security
Agreement and any related documents, (y) the incumbency and specimen signatures
of the officers of such Guarantor executing any documents delivered to the
Administrative Agent or a Lender by such Guarantor in connectionherewith, and
(z) true and correct copies of resolutions adopted by the shareholders of such
Guarantor authorizing the execution and delivery of the Security Agreement.
 
(F)    Legal Opinion.    The Administrative Agent and each Lender shall have
received a favorable opinion of counsel to the Borrower and the Guarantors
satisfactory in form and substance to the Administrative Agent and the Lenders
and covering such matters incident to the transactions contemplated by this
First Amendment as the Administrative Agent shall reasonably require.



-14-



--------------------------------------------------------------------------------

(G)    Approval of the Administrative Agent’s Counsel.    All other documents
and legal matters in connection with the transactions contemplated by this First
Amendment shall be satisfactory in form and substance to the Administrative
Agent and its counsel.
 
Section 4.    Representations and Warranties.    The Borrower represents and
warrants to the Banks that the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents are true and complete on the
date hereof and as if made on and as of the date hereof (or, if such
representation warranty is expressly stated to have been made as of a specific
date, as of such specific date).
 
Section 5.    Governing Law; Execution in Counterparts.    Except as herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect. This First Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same amendatory instrument
and any of the parties hereto may execute this First Amendment by signing any
such counterpart. This First Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).
 
Section 6.    Expenses, etc.    The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Goetz & Mady-Grove, LLP) in connection with the negotiation,
preparation, execution and delivery of this First Amendment and the transactions
contemplated hereby.
 
Section 7.    Effective Date.    This First Amendment is dated for convenience
as of October 30, 2002 and shall be effective as of such date, on the delivery
of an executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 3 hereof.



-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.
 
Borrower:
 
 
NU HORIZONS ELECTRONICS CORP.
 
 
By:
 
/s/ Paul Durando         

--------------------------------------------------------------------------------

   
Paul Durando
Vice President/Finance

 
 
Administrative Agent:
 
 
 
MELLON BANK, N.A., as Administrative Agent
 
 
By:
 
/s/ Marla A De Yulis         

--------------------------------------------------------------------------------

   
Marla A. DeYulis
Officer

 
 
Notice Addresses:
 
 
                     
Lenders:
MELLON BANK, N.A.
                     
MELLON BANK, N.A.
3 Mellon Bank Center, 12th Floor,
153-1203, Pittsburgh, PA 15259
Attn: Ms. Maryanne Klaeser
Vice President
w/a copy to 1 Mellon Bank Center
Room 151-4425
Pittsburgh, PA 15258
Attn: Ms. Marla A. DeYulis
Officer
                     
 
 
 
By
 






 
 
 
 
/s/ Marla A De Yulis         

--------------------------------------------------------------------------------

Marla A. DeYulis
Officer
                             

 
CITIBANK, N.A.
                     
CITIBANK, N.A.
730 Veterans Memorial Highway
Hauppauge,NY 11788
Attn:  Mr. Stuart Berman
        Vice President
                     
 
 
 
By
 






 
 
 
 
/s/ Stuart Berman         

--------------------------------------------------------------------------------

Stuart Berman
Vice President

 
 



-16-



--------------------------------------------------------------------------------

 
HSBC BANK USA
534 Broad Hollow Road
Melville, NY 11747
Attn: Mr. Thomas Dionian
Vice President
     
HSBC BANK USA
 
 
     
By:
 
/s/ Thomas Dionian

--------------------------------------------------------------------------------

         
Thomas Dionian
Vice President
FLEET NATIONAL BANK
300 Broad Hollow Road
Melville, NY 11747
Attn: Mr. Christopher Mendelsohn
Senior Vice President
     
FLEET NATIONAL BANK
 
 
     
By:
 
/s/ Christopher Mendelsohn

--------------------------------------------------------------------------------

         
Christopher Mendelsohn
Senior Vice President
JP MORGAN CHASE BANK
395 North Service Road
Melville, NY 11747
Attn: Mr. William DeMilt, Jr.
Vice President
     
JP MORGAN CHASE BANK
 
 
     
By:
 
/s/ William DeMilt Jr.

--------------------------------------------------------------------------------

         
William DeMilt, Jr.
Vice President
THE BANK OF NEW YORK
1401 Franklin Avenue
Garden City, NY 11530
Attn: James D. Riley, Jr.
Vice President
     
THE BANK OF NEW YORK
 
 
     
By:
 
/s/ James D. Riley, Jr.

--------------------------------------------------------------------------------

         
JamesD. Riley, Jr.
Vice   President







 
 
 





 
 



 
 





 
 
 
 
 
 



-17-



--------------------------------------------------------------------------------

 
State of New York, County of Nassau, ss:
 
On the      day of October, in the year 2002, before me the undersigned,
personally appeared PAUL DURANDO, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
Notary Public
 
State of                         , County of                         , ss:
 
On the      day of October, in the year 2002, before me the undersigned,
personally appeared MARLA A. DEYULIS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
Notary Public
 
State of                         , County of                         , ss:
 
On the      day of October, in the year 2002, before me the undersigned,
personally appeared MARLA A. DEYULIS, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
Notary Public



-18-



--------------------------------------------------------------------------------

 
State of New York, County of Nassau, ss:
 
On the          day of October, in the year 2002, before me the undersigned,
personally appeared STUART BERMAN, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
 
Notary Public
 
State of New York, County of Nassau, ss:
 
On the          day of October, in the year 2002, before me the undersigned,
personally appeared THOMAS DIONIAN, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.
 
 
Notary Public
 
State of New York, County of Nassau, ss:
 
On the          day of October, in the year 2002, before me the undersigned,
personally appeared CHRISTOPHER MENDELSOHN, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.
 
 
Notary Public



-19-



--------------------------------------------------------------------------------

 
State of New York, County of Nassau, ss:
 
On the          day of October, in the year 2002, before me the undersigned,
personally appeared WILLIAM DEMILT, JR., personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.
 
 
Notary Public
 
State of New York, County of Nassau, ss:
 
On the          day of October, in the year 2002, before me the undersigned,
personally appeared JAMES D. RILEY, JR., personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.
 
 
Notary Public
 



-20-



--------------------------------------------------------------------------------

 
EXHIBIT C
BORROWING BASE CERTIFICATE
 
                         , 200_
 
To:
 
Mellon Bank N.A., as administrative agent (the “Administrative Agent”) under a
certain Credit Agreement dated as of October 18, 2000 as amended by a First
Amendment dated as of October         , 2002 (collectively, as the same may be
further amended from time to time, the “Credit Agreement”), by and among the
Administrative Agent, each of the Lenders that is a signatory thereof and Nu
Horizons Electronics Corp. (the “Borrower”).

 
Terms used in this certificate shall have the same meaning as ascribed thereto
in the Credit Agreement.
 
For the Month of                             
 
I.  Total Accounts Receivable                                         
                                                         
                                                     
 
Less Ineligibles:
    
(i)       Over 90 days old
  
                        
(ii)      Not meeting the requirements of Security Agreement
  
                        
(iii)     Accounts extended over 90 days
  
                        
(iv)     Death, bankruptcy, etc.
  
                        
(v)      Accounts owed by Account Debtors if 50% of dollar amount is ineligible
under (i) through
(iv) above
  
                        
(vi)     Accounts from Affiliates
  
                        
(vii)    Foreign Accounts
  
                        
(viii)  Unenforceable Accounts
  
                        
(ix)     Accounts evidenced by Instruments, Documents etc., not endorsed and
delivered to the   Administrative Agent
  
                        
Total Ineligibles
  
                        
Total Eligible Account Receivable
  
                        
II.  Total Inventory             
    
Less Ineligibles (including inventory at leased premises, without a landlord
waiver):             
  
                        

 
 



-21-



--------------------------------------------------------------------------------

 
End of Life Inventory
  
                                 
Total Ineligible Inventory             
  
                                 
Total Eligible Inventory     
  
                                 
Borrowing Base
    
80% of Total Eligible A/R’s
  
                                 
45% of Total Eligible Inventory
  
                                 
Total of Available Collateral
  
                                 
Commitment Amount     
  
                                 
Aggregate Outstandings as of the date of this Certificate
  
                                 
Collateral Excess/ (Deficiency)     
  
                                 

 
The undersigned, certifies that this Borrowing Base Certificate is true,
accurate and complete in all material respects as of
                                        .
 
By:
 

--------------------------------------------------------------------------------

   
Name/Title:



-22-